Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 23 February 2021.
In the amendment dated 02/23/2021, the following occurred: Claims 1-2 and 4-14 were amended. Claims 1-14 are pending and have been examined.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 February 2021 has been entered.
	
Priority
Acknowledgment is not made of applicant’s claim for domestic benefit to U.S. Provisional Patent Application No. 62/628,738 dated 09 February 2018.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/628,738, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the provisional application fails to provide adequate support for the claim 1 recitation of “cell phone enabled with… social media software applications” (emphasis added). The provisional specification describes (at pg. 3, para. 1, that “cell phones distributed to persons will have de-identifiers” (emphasis added). The provisional specification does not describe distributed cell phones as having social media software applications. Other claimed features not described or not adequately supported by the provisional specification include the following (in a non-exhaustive list): 
For claim 1: “a server… when the mental health client does not have access to the server... based on the specific mental health diagnosis and treatment of the mental health client… triggering events… generating a log of said triggering events”.
For claim 2: “… diagnostic… schedules… prohibited GPS locations… prohibited GPS zones… permitted
For claim 3: “… agreement by the mental health client to accept and use the cell phone…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected for lack of adequate written description.
Claims 1 and 8 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. 
a.	Specifically, the claims recite (Claim 1 being representative) "weights specific to the mental health client assigned to each said data point”. The Applicant has provided no disclosure of how weights are specified and/or assigned to client data. The Specification (Pg. 10, Para. 4, Ln. 1 - Pg. 11, Para. 1, Ln. 1-4) states: “For the purposes of determining the relative weight of a particular data point, the system defines each data point into categories of attributes: are they core… are they affiliate attributes… or are they fringe attributes from which the state of mind of the mental health client can be inferred. Each attribute is conceptualized as technology-based customer specific information that has a geo-locating pattern.” 
As can be seen, there is no specific description as to how the weights are specified and/or assigned to each data point. Data is attributed to fall within a certain category, but it is not specified how data is processed to determine the relative weights.  amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box (e.g., how weights are specified and/or assigned to data points). As such, the claimed invention lacks adequate written description. See MPEP 2161.01.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to output weighted data (i.e., an enablement rejection), but rather is directed to the Applicant's lack of specificity as to how the weights are specified and/or assigned to data points (e.g. Does a user input the weights, thereby specifying and assigning them or does the server run an algorithm to do it?) with respect to the Applicant's claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant's invention such that they could avoid infringing the Applicant's claimed invention (e.g. would inputting weights for Excel data to get weighted data infringe on the Applicant’s claimed invention?). In this case, they would not because the Applicant's descriptions of weights specified and/or assigned to each data point claims any and all types of weights (i.e., user input, data correction techniques, etc.). These reasons evidence that the Applicant did not adequately disclose their invention.
b.	Specifically, the claims recite (claim 1 being representative) “periodically analyzing said log of triggering events and the activity of the mental health client and modifying the framework to add, remove, or adjust said data points, said specific weights, and said triggering events”. The Applicant has provided no disclosure of how the server analyzes the log of triggering events and the activity of the mental health 
As can be seen, there is no specific description as to how the server analyzes the data and modifies the framework. Data is managed (analyzed and modified), but the Specification is silent to how the data is specifically managed and whether all types of data are specifically managed in one of the given ways. The claimed “periodically analyzing said log of triggering events and the activity of the mental health client and modifying the framework to add, remove, or adjust said data points, said specific weights, and said triggering events” amount to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box (e.g., how the server analyzes and modifies the framework) (Is a person using the server to perform analysis and modification? Is so, how?). As such, the claimed invention lacks adequate written description. See MPEP 2161.01.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to 
c.	Specifically, the claims recite (claim 1 being representative) “alert decisions where a said data point combined with a said specific weight and a said triggering event generates an alert” (Emphasis added). The Applicant has provided no disclosure in the Specification of generating an alert by combining the recited data.
As can be seen above in (a), there is no specific description as to how the weights are specified and/or assigned to each data point. Data is attributed to fall within a certain category, but it is not specified how data is processed to determine the relative weights. As can be seen above in (b), there is no specific description of how the server analyzes data and/or modifies the framework. Data is managed (analyzed and modified), but the Specification is silent to how the data is specifically managed and whether all types of data are specifically managed in one of the given ways. 
As can also be seen, there is no specific description as to how the server generates an alert by combining the recited data. The Specification (at pg. 5, para. 1) states: “the combination of weights assigned to each data point could accumulate to a point that intervention is called for or at least an investigation of the noted pattern. In  where a said data point combined with a said specific weight and a said triggering event generates an alert” amount to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box (e.g., how the server determines an alert decision / combines the data to generate an alert). As such, the claimed invention lacks adequate written description. See MPEP 2161.01.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to generate an alert or combine data to generate and alert (i.e., an enablement rejection), but rather is directed to the Applicant's lack of specificity as to how the server generates an alert and combines data to generate the alert with respect to the Applicant's claimed invention. That is, would a potential infringer know the metes and bounds of the Applicant's invention such that they could avoid infringing the Applicant's claimed invention? In this case, they would not because the Applicant's descriptions of alert decisions, i.e., generating an alert by combining data, claims any and all forms of data combination and alert generation (Does a user look at information displayed by a user-specific interface and call someone? Is the alert generated based on a programmable function? If so, what is the algorithm?) These reasons evidence that the Applicant did not adequately disclose their invention.
claims 2-7 and 9-14.

Claims 1 and 8 are also rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of “wherein the mental health client does not have access to the server”. The Applicant's specification fails to provide support for this limitation. There is no disclosure describing that the mental health client does not have access to the server. In fact, the disclosed computing device 70, which is claimed in the “preferred” cell phone embodiment, is described as alternately being a server (see Specification, pg. 14, para. 3). The mental health client cannot be readily excluded from the authorized users of the server who can access the server. Additionally, the mental health client allows for access to data generated by the preferred embodiment (see Specification, pg. 5, para. 2), which implies that the alternate “server” embodiment is at least accessible by the mental health client if not others. 
Furthermore, this appears to be a negative limitation used to overcome the prior art. Regarding negative limitations, MPEP states that: "Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement". MPEP 2173.05(i) Clarification would be respectfully requested.
claims 2-7 and 9-14.

Claims 1 and 8 are also rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of the following: for the data points specific to the mental health client, the claims recite weights specific to the mental health client assigned to each said data point “based on the specific mental health diagnosis and treatment of the mental health client”. This is a new matter rejection.
The data points are already described as specific to the mental health client. However, the Applicant’s Specification fails to provide support for the quoted claim limitation. The Specification (at pg. 2, Ln. 5-6) describes “data points obtained from social media software applications and case logs”, which is insufficient for supporting the quoted claim limitation. There is no disclosure describing the kind of data that may be received, collected, or extracted from a specific (undisclosed) file containing (undisclosed) diagnosis or treatment information.
By virtue of their dependence on claims 1 and 8, the basis of rejection for claims 1 and 8 also applies to claims 2-7 and 9-14.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. Appropriate correction is required.

Claims 1 and 8 recite “the activity of the mental health client”, which lacks antecedent basis. The Examiner interprets “the activity of the mental health client” as “the data points” identified during monitoring of the cell phone and social media software applications such that both the activity of the mental health client (i.e., the data points) and the log of said triggering events are subsequently analyzed.
Claim 1 also recites “wherein the mental health client is provided with a cell phone enabled with a GPS tracker and social media software applications by a healthcare professional or the mental health client themselves”. It is unclear how a computer implementing the computer implemented method can provide a cell phone. The Examiner notes a wherein clause implies that a feature is being further limited. The limitation purely pertains to receiving a physical object without describing how the computer may be involved in the provision of said physical object. See Ex Parte Langemyr, Appeal No. 2008-1495, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008). Accordingly, it is unclear where the computer-implementation described in the preamble may take place. The Examiner suggests substituting the recitation with “receiving an indication that a mental health client has been provided with a cell phone” to overcome the issue of indefiniteness, assuming the necessary support is provided in the disclosure.
Claim 1 also recites “enabling the server… to: monitor over time the cell phone and the social media software applications”. It is unclear how the server can monitor the 
Claim 8 also recites “for each profile, said processor: monitors information… obtained from said cell phone”. It is unclear how the processor can monitor cell phone data when the processor is not positively recited as obtaining the cell phone data prior to the monitoring step for the cell phone data.
Claim 8 also recites “triggering specific to the mental health client events…” and “a said triggering event”. That is, the independent claim recites “triggering” and “mental health client events”. The recited “said triggering event” lacks antecedent basis. Neither “triggering” nor “mental health client events” provide antecedent basis for the recited “said triggering event”. The Examiner suggests substituting “triggering specific to the mental health client events” with “triggering events” to overcome the issue of indefiniteness, assuming the necessary support is provided in the disclosure.
By virtue of their dependence on claims 1 or 8, the basis of rejection for claim 1 is also applied to dependent claims 2-7 and 9-14.

Claims 4 recites a computer-implemented method and “generating an alert also involves contacting support or intervention personnel”. It is unclear what previously introduced or new feature is contacting support or intervention personnel. Also, it is unclear if one alert is generated or two as “generating an alert” was previously recited. The Examiner suggests reciting the following: “The computer-implemented method of claim 1, wherein the server sends the generated alert to a support or intervention 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1 and 8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 8 fall into one of the statutory categories (i.e., process or system). The identified abstract idea is (claim 8 being representative):
[…] enabled with a GPS tracker and social media software applications provided to the mental health client by a healthcare professional or the mental health client themselves;
[…]
process a software profile that is in communication with […] created for each mental health client including a framework for alerts to be set wherein the mental health client does not have access to said processor, said framework comprising:
data points specific to the mental health client;
weights specific to the mental health client assigned to each said data point based on the specific mental health diagnosis and treatment of the mental health client;
triggering specific to the mental health client events based on each said data point; and
alert decisions where a said data point combined with a said specific weight and a said triggering event generates an alert;
associating said profile with […];
wherein for each profile […]:
monitors information over time obtained from […],
creates a log of triggering events, and
applies said client specific weights to each said triggering event to determine whether or not an alert is generated; and
generates an alert if an applicable alert decision is reached; and 
periodically analyzing said log of triggering events and the activity of the mental health client and modifying said framework to add, remove, or adjust said data points, said specific weights, and said trigging events.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of general purpose computers and/or generic computer components. That is, other than reciting a server (claim 1) or a processor and a memory (claim 8), the following a series of rules or steps to log triggering events, periodically analyze the log of triggering events and the activity of the mental health client, modify the framework data, and determine whether or not an alert is generated as well as (optionally) generating an alert. For example, but for the server or processor, the claims encompass a person reviewing a redacted file (presumably received from a cell phone) of a mental health client periodically, following undisclosed criteria for recording and rating triggering events in a log, and determining, using prior experience, whether or not the triggering event is severe enough to warrant notifying an authority figure concerning the mental health client’s case. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that a “method of organizing human activity” includes a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a server (claim 1) or a processor and/or a memory (claim 8) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic memory or processor performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea 
The claim further recites the additional element of a cell phone (claims 1 and 8), a general purpose computing device that collects, transmits and/or outputs data. The additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amounts to a location from which data is received or to which data is transmitted/outputted, each of which represents an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server (claim 1) or the processor and/or the memory (claim 8) amount to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the cell phone (i.e., a device that collects, transmits, and/or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that 
	 
Claims 2-7 and 9-14 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either further define the abstract idea and/or do not further limit the claim to a practical application or do not provide an inventive concept such that the claims are subject matter eligible. Claims 2-4 and 9-11 merely further describe the abstract idea (e.g. client specific data/said data points). Claims 5-7 merely further describe the server. Claims 12-14 merely further describe the processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1-4 and 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (US 2014/0052475) in view of Amarasingham et al. (US 2017/0061093).

Regarding claim 1, Madan teaches a computer-implemented method, the method comprising for each mental health client: 
wherein the mental health client is provided with a cell phone enabled with a GPS tracker and social media software applications by a healthcare professional or the mental health client themselves (Madan at Abstract and [0034] teaches a native communication application (social media software application) executing (enabled) on patient’s mobile computing device. [0044] teaches collecting patient data sent through communication venues / public textual messages sent through an online social networking (social media software application) system. [0045] teaches retrieving the patient’s mobile computing device GPS location from a GPS sensor within the patient’s mobile computing device (enabled with a GPS tracker application). The Examiner notes [0045] also teaches communication with another individual e.g. a social network message / a social media.):
 including a framework for alerts to be generated wherein the mental health client does not have access to the server ([0073] teaches a remote server collects raw patient data from the mobile computing device. [0034] teaches various patient models generated by a computer network. [0135] teaches transmitting an alert to a corresponding care provider through a private care provider account (a software profile) accessible through a provider-specific interface (a framework). The Examiner notes that there is no indication that the patient of Madan has access to the care provider’s private account, thus the patient does not have access to the server.), the framework comprising: 
deidentified data points specific to the mental health client ([0033] teaches communication data collected passively through mobile computing device(s) associated with the patient(s) (patient data). [0035] teaches privatizing or anonymizing patient data (deidentified data points).);
weights specific to the mental health client assigned to each said data point ([0048] teaches aggregating data into a quantitative feature for the patient. [0048] also teaches generating a weighted composite of the frequency, duration, timing, and contact diversity of outgoing voice communications (specific weights).) based on the specific mental health diagnosis and treatment of the mental health client ([0082] teaches a Predictive Modeling Engine (PME) for identifying correlations between patient behavior(s), symptoms (diagnosis), treatment adherence (treatment), and other extracted features. The Examiner interprets the weighted composite for each voice communication as based on patient diagnosis and treatment and notes that the Applicant has not described how weights are or are not “based on the specific mental health diagnosis and treatment of the mental health client”.);
triggering events specific to the mental health client based on each said data point ([0087] teaches the PME assigns different intervention triggers, reminder types, and notification triggers to a subgroup of patients (each patient in a subgroup). [0038] teaches triggering an automated or manual intervention (events specific to the patient). The Examiner interprets the PME triggers as each based on outgoing voice communication.);
	alert decisions where a said data point combined with a said specific weight and a said triggering event generates an alert ([0101] teaches passing patient behavior data / communication data into the health risk model to predict a subsequent level of patient risk for presenting symptom greater than a threshold severity (alert decisions). [0135] teaches to transmit (generate) an alert or other notification to a doctor / care provider.);
associating the profile on the server with the cell phone and the social media software applications ([0036, 0044] teaches a patient installs the native data collection application (social media software application) and authorizes collection and transmission of personal communication data / patient information through the native data collection application; and patient information can be retrieved from communication venues / social networks. [0073] teaches a remote server collects raw patient data from the mobile computing device (computing device applications). [0135] teaches a private care provider account (a software profile) receives (associates with) patient information.);
enabling the server to use the profile to ([0135] teaches the private care provider account (software profile) accessible through a provider-specific interface / online dashboard. [0141] teaches the instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a patient mobile device, or any suitable combination thereof.):
monitor over time the cell phone and the social media software applications to identify said data points and said triggering events ([0023, 0044] teach communications and location are monitored. [0036] teaches updating the patient’s account with additional patient information (e.g. communication data). [0031] teaches generating models linking treatments to symptom presentation and final health condition outcome for patients based on communication over time.);
generate a log of said triggering events ([0046] and [0068] teach mobile operating system logs are used to track variations and periods of activity and inactivity for a patient through data automatically collected on the patient’s mobile computing device. [0056] teaches a survey (log) can be presented to a patient on the mobile computing device; and presentation can be triggered by a determined patient behavior or symptom change, e.g. a disparity in actual and anticipated patient communication behavior based on past patient communication behavior, e.g. a period of time transpiring without a detected change in the patient’s location.)
apply the assigned weights to each said triggering event to determine whether or not an alert is generated (see Fig. 1A, items S110-S150, and [0048, 0125], which teach the weighted data / weighted composite is used as part of the quantitative assessment / as a quantitative feature of the patient. The Examiner assumes that all the weights are 1.); 
(optionally) generate an alert if an applicable alert decision is reached ([0018] predicting a risk of change in a medical symptom for the patient based on the log of use (a mobile operating system log) and the health risk model; and transmitting a notification (alert) to a care provider associated with the patient in response to the risk of change in the medical symptom for the patient that exceeds a threshold risk (alert decision).); and
[…] said log of triggering events and the activity of the mental health client and […] the framework […] said data points, said specific weights, and said triggering events ([0034] teaches the patient’s mobile computing device can upload data to a remote database, such as every hour, over the internet; and implement the method on a computer network (server) to retrieve and analyze patient communication data (activity of the mental health client). The Examiner interprets analysis as including the weighting of patient communication data (see above-cited [0048]). [0056] teaches a survey (i.e. log) can be presented to a patient on the mobile computing device; and presentation can be triggered by a determined patient behavior or symptom change. [0031] teaches survey responses (log of triggering events) are analyzed on the server. [0035] teaches the server collects patient data and [0135] teaches the private care provider account (software application) accessed with a provider-specific interface (framework) receives patient information. The Examiner interprets the server as modifying the provider-specific interface to add patient information. The Examiner notes only one of these modifications is required for the claims to be met.)

Madan may not explicitly teach periodically analyzing […] and modifying […] to add, remove, or adjust […].

Amarasingham teaches 
periodically analyzing […] and modifying […] to add, remove, or adjust […] (Fig. 1 and [0034] teach receiving patient data. Fig. 6 and [0073] teach evaluating patient data. Fig. 6 and [0074] teach re-evaluating (periodically analyzing) the patient’s data as new patient data is received (added). [0063] teaches utilizing underlying patient data for periodically retraining / tuning a predictive / artificial intelligence (AI) model (Madan’s health risk model), e.g. by modifying the predictive model e.g. by adjusting the predictive weights (Madan’s data weights). Fig. 4 and [0070] teach applying predictive model(s) to further analyze the received, pre-processed, specific patient data and calculate risk score(s).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the clinical dashboard user interface system and method of Amarasingham to receive new patient data (Madan’s patient 

Regarding claim 2, Madan/Amarasingham teaches the computer-implemented method of claim 1 further comprising wherein said data points includes
any or all of demographic, historical, clinical, diagnostic, support system information, recordable behaviors, schedules, prohibited GPS locations, prohibited GPS zones, permitted GPS locations, and diagnoses (The Examiner notes only one of these is required for the claim to be met. See Madan [0036], cited above, for “demographic information”.)

Regarding claim 3, Madan/Amarasingham teaches the computer-implemented method of claim 1 further comprising
obtaining an agreement by the mental health client to accept and use the cell phone and allow access to the data generated by it (Madan [0036] teaches a patient installs (on the mobile computing device) and/or authorizes collection and transmission of personal communication data (to a server).)

Regarding claim 4, Madan/Amarasingham teaches the computer implemented method of claim 1 further comprising generating an alert also involves
	contacting support or intervention personnel (Madan [0038] teaches triggering an automated or manual intervention to assist the patient through a treatment regimen. Madan [0035] teaches transmitting notifications—such as pertaining to therapy adherence—to a doctor.)

Regarding claim 8, the subject matter of claim 8 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 8 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.	

Regarding claim 9, the subject matter of claim 9 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 9 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.	

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 10 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.	

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 11 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Amarasingham and Chew-Yean (see NPL document and PTO-892).

Regarding claim 5, Madan/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also
	applies […] to said data points obtained from social media software applications and case logs provided by social service agencies (see above citation. Madan [0035] teaches demographic and/or health-related information can be added by an individual associated with the patient and/or retrieved from a related database. Madan [0072] teaches implementation of a Behavior Feature Engine, which handles and manipulates data into an effective model (applies BFE to said data points). Madan [0081] teaches the PME, which generates patient-, patient subgroup-, and/or treatment-specific models (applies PME to said data points).)

Madan/Amarasingham may not teach language analysis, sentiment analysis, and emotion analysis.

Chew-Yean teaches 
language analysis (see Pg. 2, Mechanical Turk section, Para. 2, Ln. 4-5, for NLP tasks (i.e., Natural Language Processing) e.g. word sense disambiguation, textual entailment, temporal ordering of events, question-and-answer, machine translation, topic modelling, etc. See also Pg. 7, References #6, titled “Creating speech and language data with Amazon’s Mechanical Turk.)
sentiment analysis (see Pg. 1, Ln. 2-3, which teaches Sentiment Analysis aims to detect positive, neutral, or negative feelings from text; Pg. 1, How? Section, Para. 2, which teaches sentiment analysis recognition tasks can be “tackled” (i.e., analyzed) using lexicon-based methods, machine learning, or a concept-level approach [3]; and see also Pg. 6, Reference #3, titled “Sentiment Analysis Algorithms and Applications: A Survey”.) and
emotion analysis (see Pg. 4, Data section, Ln. 1-4, for a dataset analyzed to classify samples by 5 emotion classes using deep learning methods (i.e., Mechanical Turk).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the language, sentiment, and emotion analysis of Chew-Yean to extract language, sentiment, and emotion features and to use the features in analysis as taught by Madan/Amarasingham, with the motivation of improving service to the individual (see Chew-Yean at Pg. 1, Ln. 18) and ensuring the quality of data labelling (see Chew-Yean at Pg. 3, Quality Assurance section, Ln. 2).

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 12 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Amarasingham and Jeane W. Anastas (see NPL document and PTO-892; hereinafter Anastas).

Regarding claim 6, Madan/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also
	records time stamps and location data from the GPS tracker (Madan [0045] teaches applying location data of a patient collected by the GPS sensor before/ during/ after communication to track patient work-life (e.g. balance based on time spent at specific locations).), postings from social media software applications (see claim 1 prior art rejection.), and case logs […] (see claim 1 prior art rejection. Also, Madan [0061] teaches storing data locally on the patient’s mobile computing device and/or in a remote database on a computer network.) 

Madan/Amarasingham may not teach provided by social service agencies.
Anastas teaches 
(see Pg. 5, Standard 10, “Record Keeping”, which states: “The social work case manager shall document all case management activities in the appropriate client record in a timely manner. Social work documentation shall be recorded on paper or electronically and shall be prepared, completed, secured, maintained, and disclosed in accordance with regulatory, legislative, statutory, and organizational requirements”. See also Pg. 46, Para. 1, which states: “The social work case manager must hold all client information in confidence. Such information may be released to other members of the family system, other service providers or organizations, or other parties only with written permission of the client (or other individual legally authorized to represent the client)”.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the electronic client record disclosed in accordance with regulatory, legislative, statutory, and organizational requirements of Anastas to disclose the client record in an ethical manner for receipt by the systems and methods as taught by Madan/Amarasingham, with the motivation of improving working relationships with, and services for, case management clientele (see Anastas at Pg. 44, last paragraph to Pg. 45, Ln. 7).

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 13 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Amarasingham, Anastas, and C. Christine Porter (see NPL document and PTO-892; hereinafter Porter).

Regarding claim 7, Madan/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also 
[…] from the social media software applications, case logs […], and locations from the GPS tracker (see claims 1 and 6 prior art rejections. Madan [0035] teaches collection, manipulation, and transmission of patient data adheres to health-related privacy laws, such as by privatizing or anonymizing patient data and transmitting encrypted or private notifications.)

Madan/Amarasingham does not explicitly teach from social service agencies.
Anastas teaches 
from social service agencies (see Pg. 5, Standard 10, “Record Keeping”, which states: “The social work case manager shall document all case management activities in the appropriate client record in a timely manner. Social work documentation shall be recorded on paper or electronically and shall be prepared, completed, secured, maintained, and disclosed in accordance with regulatory, legislative, statutory, and organizational requirements”. See also Pg. 46, Para. 1, which states: “The social work case manager must hold all client information in confidence. Such information may be released to other members of the family system, other service providers or organizations, or other parties only with written permission of the client (or other individual legally authorized to represent the client)”.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the electronic client record disclosed in accordance with regulatory, legislative, statutory, and organizational requirements of Anastas to disclose the client record in an ethical manner for receipt by systems and methods as taught by Madan/Amarasingham, with the motivation of improving working relationships with, and services for, case management clientele (see Anastas at Pg. 44, last paragraph to Pg. 45, Ln. 7).

Madan/Amarasingham/Anastas does not explicitly teach deidentifies third parties.
Porter does teach 
deidentifies third parties (see title, “De-identified Data and Third Party Data Mining”; and Pg. 3, <8>, Para. 2, Ln. 8, which teaches third party data mining companies de-identify the information. The Examiner interprets the de-identified data as third party data that has been de-identified. The Examiner notes the Specification (at pg. 7, para. 2, Ln. 2-3) describes the patient-provided cell phone as using software that de-identifies the patient. The Examiner alternately interprets Madan’s patient’s mobile computing device as using a software application for Porter’s de-identifying third party data.)
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the de-identifying of third party data of Porter and to use this information to de-identify third party data from data collected by the process for modeling behavior and health changes as taught by Madan/Amarasingham/Anastas, with the motivation of improving adherence to health-related privacy laws (see Madan at para. 0035; and Porter, Pg. 2, <6>, Para. 1, Ln. 1-10). Also, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient’s mobile computing device of Madan/Amarasingham/Anastas to install a native application for de-identifying third party data as taught by Porter with the previously recited motivation and reasoning.

Regarding claim 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claim 7. Since claim 14 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.	

Response to Arguments
Claim Objections
Regarding the objections to claims 1, 2, 8, and 9, the Applicant has amended claims 1, 2, 8, and 9 to overcome the previous claim objections and the claim objections have been withdrawn.

Rejection under 35 U.S.C. §112(a)
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant. However, any arguments inadvertently not addressed are not persuasive for at least the following reasons.
Applicant argues:
“[T]he Examiner… refers to… as the only source of this disclosure” (Remarks, pg. 8).
Regarding (a), the Examiner respectfully disagrees and submits that for brevity she has attempted to find the strongest support for the recited “weights specific to the mental health client assigned to each said data point” and found the cited paragraph to be the closest reference thereto, yet the cited paragraph lacks adequate written description.
“[T]he Applicant has discussed earlier (in page 4, paragraph 2 through page 5, paragraph 2) that the relevancy of each data point and the specific weight assigned to each data point are created based on the specific diagnosis and history of each mental health client” (Remarks, pg. 8).
“Some interactions… carry more weight than others.” (Emphasis added) (Remarks, pg. 8).
Regarding (b) and (c), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment and/or afforded by the RCE. The cited reference to the Specification lacks adequate written description of how specific weights are assigned to each data point based on an (undisclosed) specific diagnosis and (undisclosed) history of each mental health client (Is a specific diagnosis related to the data point using a weight applied by an algorithm? Is a user reviewing the historical 
“a mental health client spending significant amount of time at a bar could be an issue if that person is an alcoholic but may mean less if that person works there. Similarly, a mental health client who makes an unscheduled stop at a gun store for a significant amount of time would carry more weight, but if that person happens to be stopping at a traffic light that is adjacent a gun store, that should not raise a warning” (Remarks, pg. 8-9).
Regarding (d), the Examiner respectfully disagrees and submits the basis of rejection. The Examiner respectfully submits that the recited portion of the Specification does not describe how weight is specified and/or assigned to data representing either “significant amount of time at a bar” or “an unscheduled stop at a gun store”.
“These data points and weights are relative to the mental health client and no one else” (Remarks, pg. 9).
Regarding (e), the Examiner respectfully submits the basis of rejection. The Examiner notes it is unclear why the relation of data to a person translates to an adequate written description of how weights are assigned to patient data. It appears that there is not a specific method for applying weights to patient data, that the weights could be applied by a user entering each value as they see fit or a computer calculating each weight using an undisclosed algorithm.
“these weights are relative to the mental health client and no one else.”
Regarding (f), the Examiner respectfully disagrees and submits that how the weights are assigned relative to the data points (i.e., specified) has not been clarified by the Applicant’s disclosure.
“Applicant also points out that the specific values that are assigned to a particular data point or specific weight or triggering event are immaterial to the functioning of the claimed system and method. All that matters is that some value is assigned to them and the framework adds, removes, or adjusts the data points, specific weights, and triggering events only relative to those initial values.”
Regarding (g), the Examiner respectfully submits that the written description rejection is based on how arbitrary values / “specific values” are assigned, not what they are. Are they assigned based solely on a user input or is there a reference table or algorithm calculating and applying weights for raw patient data? 
“points that are not relevant to the mental health diagnosis and treatment of the mental health client are not given lower weight or are disregarded. What those actual values are is irrelevant because those values will be amended over time by the processor and the server based on the log of triggering events and the activity of the mental health client” (Emphasis added) (Remarks, pg. 9).
Regarding (g), the Examiner respectfully submits that the process for assigning weights to data appears here to be described as based on a special computer function, i.e., a programmable function, i.e., an algorithm. In such a case, an algorithm for calculating and applying weights selectively to some of the collected data appears to be undisclosed. It is unclear how the server or processor might disregard some of the Further, the claims recite assigning weights to each data point. How would that occur if some of the data points are disregarded?
“The claims refer to a dynamic editing of the weight of each data point over time that is specific to the mental health client” (Remarks, pg. 9).
Regarding (h), the Examiner respectfully disagrees and submits the basis of rejection. The Examiner respectfully submits that the claims do not recite “dynamic editing”. The Examiner submits that the Specification does not disclose a dynamic editing process wherein a specific method for assigning weights to each data point of the mental health client data might be disclosed. Further, the Examiner submits that how such a specific method would assign weights to each data point (specific to the mental health client) while allowing for some data points (specific to the mental health client) to be disregarded has not been disclosed (see Regarding (g)).
“Regarding the limitation…, this limitation was added to clarify that a profile is created for the mental health client…” (Remarks, pg. 10).
 “Regardless, with the current amendments it is clarified that the mental health client does not have access to the server therefore it is clear that the mental health client is not creating the profile but that it is created by the server or the processor” (Remarks, pg. 10).
Regarding (j), the Applicant’s remark is moot due to the deletion of the negative limitation from the current claims. Regarding (k), the Examiner respectfully submits the basis of rejection as necessitated by amendment. The negative limitation added in amendment is not disclosed explicitly by the specification.
“in the mental health field, a mental health client cannot ever be the provider of his/her own treatment. For example, a heart surgeon cannot provide his own heart surgery and in the same way a psychiatrist cannot diagnose herself. This is a standard accepted practice in any medical field and it is not necessary to make that distinction” (Emphasis added) (Remarks, pg. 10).
Regarding (l), the Examiner respectfully disagrees and submits that a distinction must be made as the computer-implemented method and the system each rely upon instructions executable by a computer, not instructions that are executable by a computer and in accordance with ethical guidelines. Ethics do not prevent computers from following a method as explicitly disclosed.

Regarding the rejection of dependent claims 2-7 and 9-14, the Applicant has not offered any argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also respectfully maintained.

Rejection under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1-14, the Applicant has amended the claims to overcome some of the previous indefiniteness rejections; however, several issues 

Rejection under 35 U.S.C. §101
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant. However, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“the claims are not describing actions that a human can perform” (Remarks, pg. 11).
Regarding (a), the Examiner respectfully submits the basis of rejection. Given broadest reasonable interpretation, the steps of the computer-implemented method can be performed by a person providing a cell phone and by a person interacting with a computer (e.g. a person creating a profile, a person sending data to a connected server, a person constructing a framework, a person causing a computer to associate a profile with a cell phone, a person causing a server to apply the profile, and a person analyzing data and manipulating data). The Examiner notes that the Specification does not disclose how weights are assigned or how alert decisions are made (i.e., how data is combined to cause an alert to be generated). Further, there is no evidence that a human cannot perform the actions described by the claims. Also, whether a human can or does perform these is not part of the “methods of organizing human activity” inquiry.

Regarding (b), for the presumed argument, the Examiner respectfully submits the basis of rejection. The claimed cell phone is a general purpose computer utilized as a general means of collecting, transmitting, and/or outputting data, each of which represents an extra-solution activity. Receiving and/or transmitting data over a network and/or outputting has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). The Examiner notes that using a cell phone to track a person is applying tracking methods using the cell phone.

Regarding the rejection of dependent claims 2-7 and 9-14, the Applicant has not offered any argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also respectfully maintained.

Rejection under 35 U.S.C. §102
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant. However, any arguments inadvertently not addressed are not persuasive for at least the following reasons.
	Applicant argues:
“Madan teaches a system for self-monitoring of adherence to a treatment regimen and providing treatment related notifications (see Madan, Abstract). This is not at all what is claimed and taught by the Applicant” (Emphasis added) (Remarks, pg. 12).
Regarding (a), the Examiner respectfully submits the basis of rejection as necessitated by amendment and as afforded by the RCE. Given broadest reasonable interpretation and in light of the Applicant’s Specification, Madan teaches most claim elements of the Applicant’s invention and teaches the noted features of claim 1. Amarasingham has been cited, as afforded by the present RCE, to more explicitly teach the periodic analysis and modification of patient-related information and determinations.
“the Applicant claims a system and method in which a profile is NOT created by the mental health client but by the server or processor and that the mental health client does not have access to the server or processor” (Remarks, pg. 12).
Regarding (b), the Examiner respectfully submits the basis of rejection as necessitated by amendment and/or afforded by the RCE. Given broadest reasonable interpretation and in light of the Specification, Madan anticipates the claim elements of claim 1 present in the claims filed 02/23/2021. The Examiner notes that the Specification lacks not have access to the claimed software profile. Regardless, Madan teaches private care provider account (i.e., a software profile).
“the claimed system and methods are for not for self-diagnosis but for monitoring and intervention of a mental health client” (Remarks, pg. 12).
Regarding (c), the Examiner respectfully disagrees and submits the basis of rejection. In response to Applicant's presumed argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claims.
“The Applicant has amended the independent claims to clarify that the claimed system and method deal with data points that are based on the specific mental health diagnosis and treatment of the mental health client” (Remarks, pg. 13).
Regarding (d), the Applicant’s argument is moot as the argued feature is added in amendment. Regardless, the Examiner respectfully submits the basis of rejection as necessitated by amendment and as afforded by RCE. Given broadest reasonable interpretation and in light of the Specification, Madan teaches this claim limitation (see claim 1 prior art rejection). The Examiner notes a new matter
“the system and method taught and claimed by the Applicant is a monitoring and alert system that is modifiable through a feedback loop” (Emphasis added) (Remarks, pg. 13).
Regarding (e), the Examiner respectfully submits that the Applicant has not claimed “a feedback loop” implemented by the server or processor. The Examiner notes that the weights and triggering events are modified, but this modified data is never utilized in the claim. Also, the dependent claims (the steps following the modification of data points, specific weights, and triggering events) do not recite utilization of added, removed, or adjusted weights and/or triggering events.
“It does not predict the behavior of the mental health client… There is nothing in Madan that teaches or suggests a feedback loop… what is claimed and taught by the Applicant which is the monitoring of data points correlated with specific weights…” (Emphasis added) (Remarks, pg. 13).
Regarding (f), the Examiner respectfully submits that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As for the prior art teachings, notably, Madan teaches a Predictive Modeling Engine (PME) for identifying correlations (i.e., “prediction”) of patient behavior [0082] is noted for the weighting of patient communication data, which is used in analyses by the server, i.e., used in the (unclaimed) “feedback loop”. The Examiner interprets the “feedback loop” as the claimed periodically receiving and analyzing data since “a feedback loop” is not positively recited in the claims filed 02/23/2021. See also claim 1 prior art rejection. 

Regarding the rejection of dependent claims 2-4 and 9-11, the Applicant has not offered any argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also respectfully maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 5-7 and 12-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Applicant has not offered any argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoyme et al. (US 2010/0063840) for teaching managing coordination of collected patient data in an automated patient data management system; see Fig. 3, clinician-specific display 51.
Dhumne et al. (US 2011/0118555) for teaching screening, treating, and monitoring psychological conditions; see Abstract
Bardi et al. (US 2016/0063210) for teaching administering health care systems, see Abstract, [0034], [0041]-[0055].
Breitenstein et al. (US 2016/0203269) for teaching systems and methods of clinical tracking, see [0010].
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626